Citation Nr: 1519353	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-27 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent prior to March 26, 2015 and in excess of 70 percent thereafter for major depressive disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 30 percent for polycystic ovarian syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

 The Veteran had active service from June 1997 to August 2001.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a May 2013 rating decision, the RO granted an increased initial evaluation of 30 percent for major depressive disorder and PTSD, effective July 9, 2010.  Similarly, in a July 2013 rating decision, the RO granted an increased initial evaluation of 30 percent for polycystic ovarian syndrome, effective July 9, 2010.  Most recently, the RO granted an increased evaluation of 70 percent of major depressive disorder and PTSD, effective March 26, 2015.  The caption on the title page has been amended to reflect this most recent change.  Despite the grant of these increased evaluations, the Veteran has not been awarded the highest possible evaluations.  As a result, she is presumed to be seeking the maximum possible evaluations.  The issues remain on appeal, as the Veteran has not indicated satisfaction with the ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

This claim was previously before the Board in February 2015, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

Of note, the issue of entitlement to service connection for a left foot disorder, to include as secondary to bilateral knee strain, and/or right hallux valgus was also previously before the Board and remanded in February 2015.  However, in an April 2015 rating decision, the RO granted service connection for this disability, thereby rendering a full grant of the benefit requested on appeal.  As such, this issue is deemed resolved and is no longer before the Board.

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) rating is part of an appeal for a higher initial rating claim when such claim is raised by the record.  Here, the Board noted in its February 2015 Remand that the Veteran's major depressive disorder and PTSD caused clinically significant distress in occupational functioning as per the December 2012 VA examination.  As such, the Board found that the record raised a claim for TDIU and remanded it for additional development and consideration in the first instance by the RO.  Upon consideration, the RO granted entitlement to a TDIU effective March 26, 2015 in an April 2015 rating decision.  The record does not indicate that the Veteran has expressed any dissatisfaction with this rating in regard to a TDIU.  Therefore this issue is also found to be a full grant of the benefit requested on appeal.  As such, this issue is deemed resolved and is no longer before the Board.

A review of the Veteran's electronic claims file revealed copies of VA outpatient treatment records as well as the results of a March 2015 VA Mental examination and March 2015 VA Gynecological examination.  Such records have been reviewed and considered in the decision that follows.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From July 9, 2010, the Veteran's service-connected major depressive disorder and PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as chronic sleep disturbance, anxiety, depression, and irritability.
 
2.  From December 17, 2012, the Veteran's service-connected major depressive disorder and PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, sleep disturbance, irritability, panic attacks occurring weekly or less often, mild memory loss, disturbances in motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideations.

3.  From March 26, 2015 the Veteran's service-connected major depressive disorder and PTSD was manifested by occupational and social impairment, with deficiencies in most areas due to such symptoms as depressed mood, anxiety, sleep disturbance, irritability, panic attacks more than once per week, suspiciousness,  mild memory loss, difficulty understanding complex commands, disturbances in motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, persistent delusions and hallucinations, neglect of personal appearance and hygiene, and intermittent inability to conduct activities of daily living, including maintenance of personal hygiene.

4.  The Veteran's polycystic ovarian syndrome has only been manifested by symptoms not controlled by continuous treatment, to include pelvic pain or heavy or irregular bleeding not controlled by treatment.  There is no evidence that the Veteran's ovaries have been removed, nor is there any indication of any neoplasms, to include lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.


CONCLUSIONS OF LAW

1.  From July 9, 2010 to December 16, 2012, the criteria for a rating in excess of 30 percent for service-connected major depressive disorder and PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2014).
 
2.  From December 17, 2012 to March 25, 2015, the criteria for a 50 percent rating, but no higher, for service-connected major depressive disorder and PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2014).

3.  From March 26, 2015, the criteria for a rating in excess of 70 percent for service-connected major depressive disorder and PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2014).

4.  The criteria for an initial rating in excess of 30 percent for service-connected polycystic ovarian syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.116, Diagnostic Code (DC) 7699-7615 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, the Board finds that VA's duty to notify has been satisfied. 

The Board also finds that VA's duty to assist the Veteran has been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  VA provided the Veteran with examinations in November 2010, December 2010, December 2012, June 2013, and March 2015.  The Board concludes that these examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, including its effects on her occupation.  There is no indication in the record that additional evidence is available which is relevant to the currently appealed claim.  See Pelegrini, 18 Vet. App. at 121-22.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41(2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes that where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected major depressive disorder and PTSD for the period of July 9, 2010 to March 25, 2015 is rated as 30 percent disabling  and 70 percent disabling from March 26 2015 thereafter in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication,
 persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Veteran's service-connected polycystic ovarian syndrome is rated as 30 percent disabling in accordance with the General Rating Formula for Gynecological Conditions and Disorders of the Breast.  38 C.F.R. § 4.116, DC 7615.  This condition is not specifically listed in the Schedule.  When an unlisted condition is encountered, it is to be rated under a closely-related disease or injury similar in function and anatomical location.  38 C.F.R. § 4.20.  When an unlisted disease is rated by analogy, the code is built by using the part of the rating schedule most closely related to the disability for the first 2 digits and "99" for the last 2 digits.  See 38 C.F.R. § 4.27.  Here, as the Veteran's condition includes a condition of her ovaries as well as associated bleeding and pelvic pain, her condition most closely invokes the rating criteria of 38 C.F.R. § 4.116, DCs 7615, 7619, and 7629.

Under Diagnostic Code 7615, disease, injury, or adhesions of the ovary are assigned a noncompensable rating if the condition is manifested by symptoms that do not require continuous treatment.   Id.  A 10 percent rating is warranted when the condition is manifested by symptoms that require continuous treatment.  Id.  A 30 percent rating is warranted if the condition is manifested by symptoms not controlled by continuous treatment.  Id.

Additionally, under DC 7619, if the ovaries are removed, an initial rating of 100 percent is assigned for 3 months after removal.  Thereafter, a noncompensable evaluation is warranted for removal of one with or without partial removal of the other.  Id.  An evaluation of 30 percent disabling is warranted for the complete removal of both ovaries.  Id.

Last, because the Veteran has described symptoms of pelvic pain and bleeding, consideration under DC 7629 is also warranted.  An evaluation of 10 percent is warranted for pelvic pain or heavy or irregular bleeding requiring continuous treatment for control.  Id.  An evaluation of 30 percent is warranted for pelvic pain or heavy or irregular bleeding not controlled by treatment.  An evaluation of 50 percent is warranted for lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.  Id.

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Major Depressive Disorder and PTSD

The Veteran contends that her major depressive disorder and PTSD are worse than currently reflected by her 30 percent and 70 percent evaluations.

Psychiatry consult dated September 23, 2010 indicates that she reported increasing depression, problems sleeping, and irritability.  She reported the symptoms waxed and waned.  There was no evidence of hypomania or mania; there was no evidence of psychotic symptoms.  It was noted that the Veteran was casually dressed and well-groomed.  It was noted that she was pleasant and cooperative with good eye contact.  There was no evidence of involuntary movements.  Speech was of normal rate, tone, and volume.  Mood was depressed; affect was euthymic and full.  Thought process was goal-directed and linear; there was no evidence of delusional content, internal preoccupation, or hallucinations.  Memory and cognition were intact.  The Veteran denied any suicidal or homicidal ideation.  Insight and judgment were intact.  Global Assessment of Functioning (GAF) was estimated as 65.

VA examination dated November 4, 2010 indicates that the Veteran was taking psychiatric medications of Prozac and Trazodone; she reported "good" effectiveness.  It was noted that she was clean, neatly groomed, and appropriately dressed.  Psychomotor activity and speech were unremarkable.  She was noted to be cooperative and friendly.  Mood was dysphoric; affect was appropriate.  Attention was intact and she was oriented to person, time, and place.  Thought process and thought content were unremarkable.  There was no evidence of delusions, hallucinations, inappropriate behavior, or obsessive/ritualistic behaviors.  The Veteran denied suicidal and homicidal thoughts; she denied having panic attacks.  Impulse control was noted to be good. Remote, recent, and immediate memory was noted to be normal.  Impairment in thinking was noted due to depressive cognition and negative thoughts; impairment with family relations, work, and mood was noted due to depression.  GAF was estimated as 70.

Mental health note dated February 2, 2011 indicates that the Veteran presented casually dressed and neatly groomed.  She made appropriate eye contact and was pleasant and cooperative.  There was no evidence of involuntary movements.  Her speech was of normal rate, tone, and volume.  Her mood was depressed; her affect was euthymic and restricted.  Thought process was goal-directed and linear.  There was no evidence of delusions or hallucinations.  Memory and cognition were intact.  The Veteran denied suicidal and homicidal ideation.  Insight and judgment were noted to be intact.  GAF was estimated as 55 - 60.

Mental health note dated March 23, 2011 indicates that the Veteran's psychiatric medications were adjusted.  She reported continuing anxiety and problems sleeping.  It was noted that she presented casually dressed and well groomed.  She made appropriate eye contact and was pleasant and cooperative.  There was no evidence of involuntary movements.  Her speech was of normal rate, tone, and volume.  Her mood was described as "better;" her affect was euthymic and restricted.  Thought process was goal-directed and linear.  There was no evidence of delusions or hallucinations.  Memory and cognition were intact.  The Veteran denied suicidal and homicidal ideation.  Insight and judgment were noted to be intact.  GAF was estimated as 55 - 60.

Mental health note dated April 6, 2011 indicates that the Veteran reported a recent situation at work had brought back unpleasant memories from her time on active duty.  She reported increased isolative behaviors.  It was noted that she presented casually dressed and well groomed.  She made appropriate eye contact and was pleasant and cooperative.  There was no evidence of involuntary movements.  Her speech was of normal rate, tone, and volume.  Her mood was depressed; her affect was tearful and labile.  Thought process was goal-directed and linear.  There was no evidence of delusions or hallucinations.  Memory and cognition were intact.  The Veteran denied suicidal and homicidal ideation.  Insight and judgment were noted to be intact.  GAF was estimated as 55.  Follow-up treatment note dated April 19, 2011 shows that the Veteran appeared calm and more confident in her ability to cope with current stressors.  Mood was described as "better;" affect showed no lability.

Psychiatry progress note dated August 25, 2011 indicates that the Veteran's psychiatric medications were adjusted.  It was noted that she presented casually dressed and well groomed.  It was noted that she was pleasant and cooperative.  Her speech was of normal rate, tone, and volume.  Her mood was described as "better;" her affect showed no lability.  Thought process was goal-directed and linear.  There was no evidence of delusions or hallucinations.  Memory and cognition were intact.  The Veteran denied suicidal and homicidal ideation.  Insight and judgment were noted to be intact.  GAF was estimated as 60.

Mental health note dated December 19, 2011 indicates that the Veteran had stopped taking one of her psychiatric medications and had experienced a worsening in mood.  It was noted that she presented casually dressed and well groomed.  It was noted that she was pleasant and cooperative.  Her speech was of normal rate, tone, and volume.  Her mood was described as "okay;" her affect was euthymic with full range and no lability.  Thought process was goal-directed and linear.  There was no evidence of delusions or hallucinations.  Memory and cognition were intact.  The Veteran denied suicidal and homicidal ideation.  Insight and judgment were noted to be intact.  GAF was estimated as 60.

Mental health notes dated February 21, 2012; June 14, 2012; and October 2, 2012 show ongoing symptoms of depression and anxiety.  It was consistently noted that the Veteran presented casually dressed and well groomed.  She was pleasant and cooperative.  Her speech was of normal rate, tone, and volume.  Her mood was described as "okay;" her affect was euthymic with full range and no lability.  Thought process was goal-directed and linear.  There was no evidence of delusions or hallucinations.  Memory and cognition were intact.  The Veteran denied suicidal and homicidal ideation.  Insight and judgment were noted to be intact.  GAF was estimated as 60.

VA examination dated December 17, 2012 shows symptoms of depressed mood; anxiety; suspiciousness; panic attacks occurring weekly or less often; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; and suicidal ideation.  The Veteran also reported symptoms of hypervigilance; difficulty concentrating; feelings of detachment; exaggerated startle response; avoidance tendencies; recurrent and distressing recollections and dreams; and irritability.  The examiner stated that the Veteran's psychiatric symptoms result in reduced reliability and productivity GAF was estimated as 50.

Mental health note dated February 7, 2013 indicates that the Veteran reported not being compliant with medication and having resultant emotional lability.  It was noted that she presented casually dressed and well groomed.  She was pleasant and cooperative.  Psychomotor activity was within normal limits.  Her speech was of normal rate, tone, and volume.  Her mood was depressed; affect was dysphoric.  Thought process was goal-directed and linear.  There was no evidence of delusions or hallucinations.  Memory and cognition were intact.  The Veteran denied suicidal and homicidal ideation.  Insight and judgment were noted to be intact.  GAF was estimated as 55.

Mental health note dated July 18, 2013 indicates that the Veteran reported not being compliant with medication and that she was afraid of becoming addicted.  The Veteran reported a sleep disturbance without her medication, although it was noted that she was getting sleep during the day.  It was noted that she presented casually dressed and well groomed.  She was pleasant and cooperative.  Psychomotor activity was within normal limits.  Her speech was of normal rate, tone, and volume.  Her mood was getting angry suddenly; affect was euthymic.  Thought process was goal-directed and linear.  There was no evidence of delusions or hallucinations.  Memory and cognition were intact.  The Veteran denied suicidal and homicidal ideation.  Insight and judgment were noted to be intact.  GAF was estimated as 55.

Mental health note dated September 24, 2013 indicates that the Veteran reported compliance with her medication.  She also reported being well-connected with her children, but feeling more depressed and wanting to isolate.  It was noted that she presented casually dressed and well groomed.  She was pleasant and cooperative.  Psychomotor activity was within normal limits.  Her speech was of normal rate, tone, and volume.  Her mood was angry/depressed; affect was labile/tearful.  Thought process was goal-directed and linear.  There was no evidence of delusions or hallucinations.  Memory and cognition were intact.  The Veteran denied suicidal and homicidal ideation.  Insight and judgment were noted to be intact.  GAF was estimated as 55.

Mental health note dated August 22, 2014 indicates that the Veteran reported non-compliance with her medication.  She also reported symptoms of isolation, anxiety, changing mood, and sleep disturbance.  It was noted that she presented casually dressed and well groomed.  She was pleasant and cooperative.  Psychomotor activity was within normal limits.  Her speech was of normal rate, tone, and volume.  Her mood was angry/depressed; affect was euthymic.  Thought process was goal-directed and linear.  There was no evidence of delusions or hallucinations.  Memory and cognition were intact.  The Veteran denied suicidal and homicidal ideation.  Insight and judgment were noted to be intact.

Mental health note dated February 24, 2015 indicates that the Veteran was seen for complaints of depression, poor self-esteem, and relationship conflicts.  Specifically, the Veteran discussed episodes of mood fluctuation, panic, irritability, chronic feelings of emptiness, inappropriate anger, and unpredictable emotions.

VA examination dated March 26, 2015 shows symptoms of depressed mood, anxiety, sleep disturbance, irritability, panic attacks more than once per week, suspiciousness,  mild memory loss, difficulty understanding complex commands, disturbances in motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, persistent delusions and hallucinations, neglect of personal appearance and hygiene, and intermittent inability to conduct activities of daily living, including maintenance of personal hygiene.  The examiner stated that the Veteran's psychiatric symptoms result in occupational and social impairment with deficiencies in most areas.  The examiner also noted that the Veteran has significant symptoms of PTSD which include hypervigilance, chronic sleep disturbance, flashbacks, poor concentration, isolating more and having marked irritability to other people with resulting increased anger.  The Veteran's PTSD symptoms appear to be worsening.  The Veterans service-connected condition renders her unable to secure and
maintain substantially gainful employment including physical and sedentary
employment because of poor concentration, hallucinations and suspiciousness, poor sleep, isolating more and having marked irritability to other people with resulting increased anger.

Polycystic Ovarian Syndrome

The Veteran contends that her polycystic ovarian syndrome is worse than currently reflected by her evaluation of 30 percent.

VA examination dated December 15, 2010 showed a continuing diagnosis of polycystic ovarian syndrome.  It is noted that the Veteran had undergone hormone treatment in an attempt to control symptoms.  The Veteran reported a history of stabbing pains and increase in facial and body hair.  Physical examination did reveal male pattern hair growth.  The examiner noted the Veteran's symptoms of an-ovulation, oligo-menorrhea, and hirsutism were caused by her polycystic ovarian syndrome.

VA treatment records show ongoing treatment for this condition.  Complaints include mild to moderate pelvic pain, an-ovulation, and oligo-menorrhea.  Records indicate that the Veteran has received medication for this condition.  There is no indication that the Veteran's ovaries have been removed, nor is there any indication of any neoplasms, to include lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms.

At a Decision Review Officer (DRO) hearing conducted August 27, 2012, the Veteran reported symptoms in spite of treatment.  She reported painful menstrual cycles, continued uncontrolled hair growth, and fertility issues. 

VA examination dated June 29, 2013 notes continued symptoms of intermittent, mild pain; irregular menstruations; contractions; and hirsutism.  While the Veteran was not currently on medications, it was noted that she had been on hormonal therapy.  Subsequent medical evidence shows hormonal therapy has resumed with continued symptomatology.

VA examination dated March 28, 2015 notes continued symptoms of intermittent, moderate pain, with no relief from medication.  Diagnostic testing was provided and it was noted that bilateral ovaries contain multiple sub centimeter follicles consistent with polycystic ovarian syndrome unchanged since the 2010 and 2013 VA examinations.

Analysis

Major Depressive Disorder and PTSD

July 9, 2010 to December 16, 2012

The Board finds that the evidence only supports a 30 percent rating, and no higher, from July 9, 2010 to December 16, 2012 for the Veteran's service-connected major depressive disorder and PTSD.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 443-44 (2002) (finding that the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings).

First, the Veteran's GAF scores must be assessed.  The GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness.'  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quotation omitted).  A GAF score is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey, 7 Vet. App. at 207.  Here, the Veteran's GAF scores from July 9, 2010 to December 16, 2012 were predominantly in the range of 55 to 70, indicating evidence of mild to moderate symptoms or moderate impairment in social and occupational functioning.  Thus, the Veteran's GAF scores alone reflect major depressive disorder and PTSD that was of an overall moderate nature.  These scores do not merit the assignment of a 50 percent rating for the Veteran's service-connected major depressive disorder and PTSD as a 50 percent rating requires a more severe impairment manifesting in deficiencies in reduced reliability and productivity that is just not supported by the Veteran's mild to moderate presentation. 

The Veteran's GAF scores alone cannot serve as the sole basis for evaluating her higher initial rating claim for  major depressive disorder and PTSD.  All pertinent evidence of record must be considered and the Board's decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  The Board notes in this regard the Veteran's statements regarding her symptoms, difficulties at work and in social situations due to such symptoms, and her difficulty with maintaining relationships.  The Veteran is competent to testify as to the severity of the symptomatology associated with her service-connected major depressive disorder and PTSD during the time period in question.  See Jandreau, 492 F.3d at 1372.  The Veteran's statements are presumed credible because her complaints of symptoms have been consistent in both her lay testimony and in what she reported to her treating providers in the medical evidence of record.  The Veteran's statements provide competent and credible evidence of the Veteran's chronic sleep disturbance, anxiety, depression, and irritability.  The Veteran's overall symptoms of this nature were present throughout the period from July 9, 2010 to December 16, 2012.  There were never indications of more serious symptoms, including panic, memory problems, hallucinations, and problems with appearance and hygiene, until after December 2012.

All of this evidence persuasively suggests that the Veteran's service-connected major depressive disorder and PTSD was manifested by just occupational and social impairments with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks because such symptoms were more moderate and appeared to be better controlled.   The record evidence has not shown occupational and social impairment with reduced reliability and productivity at any time during the period in question.  Prior to December 17, 2012, the Veteran still was maintaining a good relationship with her family and able to engage in activities of daily living, such as conducting personal hygiene, without any significant difficulty.  Furthermore, treatment notes indicated good compliance with medication.  Last, in 2011, although it was noted that the Veteran had experienced an incident that brought back memories of her in-service sexual assault, treatment notes show that she was able to recover relatively quickly and did not evidence any significant overall decline in her psychiatric functioning.  In summary, the Board finds that the Veteran is not entitled to a disability rating greater than 30 percent from July 9, 2010 to December 16, 2012 for her service-connected major depressive disorder and PTSD.

December 17, 2012 to March 25, 2015

The Board finds that the evidence supports granting a 50 percent rating, and no higher, from December 17, 2012 to March 25, 2015, for the Veteran's service-connected major depressive disorder and PTSD.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan, 16 Vet. App. at 443-44.

First, the Veteran's GAF scores must be assessed.  Here, the Veteran's GAF scores from December 17, 2012 to March 25, 2015 were predominantly in the range of 50 to 55, indicating evidence of moderate to serious symptoms or moderate to serious  impairment in social and occupational functioning.  Thus, the Veteran's GAF scores alone reflect major depressive disorder and PTSD that was of an overall moderate to serious nature.  These scores do not merit the assignment of a 70 percent rating for the Veteran's service-connected major depressive disorder and PTSD as a 70 percent rating requires more serious deficiencies in most areas. 

The Veteran's GAF scores alone cannot serve as the sole basis for evaluating his higher initial rating claim for major depressive disorder and PTSD.  All pertinent evidence of record must be considered and the Board's decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  The Board notes in particular that the results of the December 2012 VA examination revealed that the Veteran's condition had taken a noticeable decline from the Veteran's previous treatment notes.  Symptoms such as panic, memory problems, and suicidal ideation were present and had not been shown before.  Treatment records after that examination until March 2015 also reflected continued complaints of these increased newer symptoms as well as increased incidences of medication non-compliance.  The Veteran's treatment records further indicated more relationship problems with the Veteran's friends and family, despite continuing a good and close relationship with her children.

All of this evidence persuasively suggests that the Veteran's service-connected major depressive disorder and PTSD was manifested by more than just occupational and social impairments with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks because her major depressive disorder and PTSD symptoms were not just occasional and intermittent.  Rather, the Veteran's disability picture due to her service-connected major depressive disorder and PTSD reflected occupational and social impairment with reduced reliability and productivity, as the Veteran's symptoms became more pronounced and varied as well as recurring on a more consistent basis and causing interference with the Veteran's activities of daily living and relationships.  Additionally, the Veteran's medical records from the time period in question contained reports of panic attacks, impairment of short term memory, disturbances of motivation and mood, suicidal ideation, and difficulty in establishing and maintaining effective work and social relationships.  All of these symptoms are included in the list suggested by the Rating Schedule in assigning a 50 percent rating for major depressive disorder and PTSD. The evidence also indicates that the Veteran's major depressive disorder and PTSD during this time period more closely approximates a 50 percent rating because she has experienced more of those symptoms.  38 C.F.R. § 4.130, DC 9411.  Thus, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence more nearly approximates the criteria for a 50 percent rating effective from December 17, 2012 to March 25, 2015.  38 C.F.R. § 4.7; Gilbert, 1 Vet. App. at 49.

The Board also finds that the Veteran's service-connected major depressive disorder and PTSD does not meet the criteria for a disability rating greater than 50 percent from December 17, 2012 to March 25, 2015.  In order to warrant the next higher 70 percent rating, the evidence must show that he has occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  The record evidence during this time period reflects the Veteran's overall symptoms, to include depressed mood, anxiety, sleep disturbance, irritability, panic attacks occurring weekly or less often, mild memory loss, disturbances in motivation or mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and suicidal ideations.  The record evidence also shows GAF scores ranging from 50 to 55.  The Veteran's worsened symptomology shown after the time period in question at the 2015 VA examination as well as the indication that the Veteran's symptoms are more drastically affecting her activities of daily living an preventing gainful employment serves as the dividing line for her subsequent increased rating for major depressive disorder with PTSD after that date.  The record evidence has not shown either impairment in most areas or total occupational and social impairment at any time during the period in question.  Prior to March 26, 2015, the Veteran still was maintaining a good relationship with her boyfriend and children as well as independently taking care of activities of daily living, such as personal hygiene.  In summary, the Board finds that the Veteran is not entitled to a disability rating greater than 50 percent from December 17, 2012 to March 25, 2015, for her service-connected major depressive disorder and PTSD.

March 26, 2015 to present 

The Board finds that the evidence only supports a 70 percent rating, and no higher, from March 26, 2015 for the Veteran's service-connected major depressive disorder and PTSD.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan, 16 Vet. App. at 443-44.

Here there is no discussion of the Veteran's GAF scores as the record is absent for any such notations after March 26, 2015.

All pertinent evidence of record must be considered and the Board's decision must be based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  The Board notes in particular that the results of the March 2015 VA examination revealed that the Veteran's condition had taken an even more drastic decline from the Veteran's previous treatment notes and 2012 VA examination.  Severe symptoms such as more than weekly panic, delusions and hallucinations, intermittent inability to conduct activities of daily living, including maintenance of personal hygiene, and an inability to understand complex commands were present and had not been shown before.  Additionally, it was noted that the Veteran was unable to perform at a substantially gainful occupation, although it was noted that she was still able to care for her children at home.  

All of this evidence persuasively suggests that the Veteran's service-connected major depressive disorder and PTSD have definitely worsened to the level of occupational and social impairment with deficiencies in most areas after March 26, 2015.  However, because she merely has an intermittent inability to conduct activities of daily living and she is still able to provide independent care for her children at home, the Board finds that she does not show a total occupational and social impairment.  Although her condition has progressed in a more severe direction, to include the prevention of gainful employment, the evidence does not indicate that it is so severe that she cannot function in her activities of daily living or in any limited social situation at all.  In summary, the Board finds that the Veteran is not entitled to a disability rating greater than 70 percent from March 26, 2015 for her service-connected major depressive disorder and PTSD.

Other Considerations

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's major depressive disorder and PTSD at any time during the appeal period.  38 U.S.C.A. § 5110 (West 2014).  See also Fenderson, 12 Vet. App. at 119.

Consideration also has been given as to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the Board finds that the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected major depressive disorder and PTSD.  The record evidence shows that those manifestations (greater occupational and social impairment in the respective time periods) are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's service-connected major depressive disorder and PTSD.  Therefore, the Veteran's current rating appropriately contemplates the scope of her major depressive disorder and PTSD symptoms and referral for extraschedular consideration is not warranted.

Polycystic Ovarian Syndrome

The medical evidence of record reveals symptoms of mild to moderate pelvic pains, an-ovulation, oligo-menorrhea, and hirsutism were caused by her polycystic ovarian syndrome.  However, the record does not show indication that the Veteran's ovaries have been removed, nor is there any indication of any neoplasms, to include lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms at any time during the pertinent appeals period.  While the Veteran's symptoms of pain and bleeding as well as inability to control with the use of medication are noted, the Board finds that these symptoms are already specifically contemplated by the Rating Schedule in the assignment of a 30 percent evaluation.   The Veteran has not shown evidence of symptoms warranting the assignment of a higher evaluation, such as indication that the Veteran's ovaries have been removed, nor is there any indication of any neoplasms, to include lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms at any time during the pertinent appeals period.  Therefore, the Board finds that the most probative evidence of record does not show that the Veteran met the criteria for a rating  in excess of 30 percent for her polycystic ovarian syndrome under 38 C.F.R. § 4.116 , Diagnostic Code 7699-7615.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson, supra.

Consideration also has been given as to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer, 22 Vet. App. 242, 243-44 (2008).  In this regard, the Board finds that the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected polycystic ovarian syndrome.  The record evidence shows that those manifestations (indication of ovary removal, any neoplasms, to include lesions involving bowel or bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel or bladder symptoms) are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's service-connected polycystic ovarian syndrome.  Therefore, the Veteran's current rating appropriately contemplates the scope of her polycystic ovarian syndrome symptoms and referral for extraschedular consideration is not warranted.

The Board has also considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claim, the Board finds that this doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating higher than 30 percent prior to December 17, 2012 for major depressive disorder and PTSD is denied.

Entitlement to a rating of 50 percent from December 17, 2012 to March 25, 2015 for major depressive disorder and PTSD is granted, subject to the provisions governing the award of monetary benefits.

Entitlement to a rating higher than 70 percent from March 26, 2015 for major depressive disorder and PTSD is denied.

Entitlement to an initial rating higher than 30 percent for polycystic ovarian syndrome is denied.





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


